On order of the Court, the motion to intervene is DENIED. The application for leave to appeal the October 12, 2017 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of People v. Dixon-Bey (Docket No. 156746), --- Mich. ----, 912 N.W.2d 179 (2018) and People v. Beck (Docket No. 152934), --- Mich. ----, 914 N.W.2d 363, 2018 WL 3493942 (2018) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.